Exhibit 10.1

WARRANT AGENCY AGREEMENT

WARRANT AGENCY AGREEMENT made as of August 30, 2016 (“Issuance Date”), between
Provectus Biopharmaceuticals, Inc., a Delaware corporation, with offices at 7327
Oak Ridge Highway, Suite A, Knoxville, Tennessee 37931 (the “Company”), and
Broadridge Corporate Issuer Solutions, Inc., with offices at 1717 Arch Street,
Suite 1300, Philadelphia, Pennsylvania 19103 (the “Warrant Agent”).

WHEREAS, the Company is engaged in a public offering of Warrants (the
“Warrants”) to certain investors, with each such Warrant evidencing the right of
the holder thereof to purchase share(s) of common stock, par value $0.001 per
share, of the Company’s common stock (the “Common Stock”) for $0.275, subject to
adjustment as described herein; and

WHEREAS, the Company has filed with the Securities and Exchange Commission a
Registration Statement, No. 333-205704 on Form S-3 (as the same may be amended
from time to time, the “Registration Statement”) for the registration, under the
Securities Act of 1933, as amended (the “Act”) of, among other securities, the
Warrants and the Common Stock issuable upon exercise of the Warrants (the
“Exercise Shares”), and such Registration Statement was declared effective on
July 27, 2015; and

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange and exercise of the Warrants; and

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants; and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Warrant Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Warrant Agreement.

 

1



--------------------------------------------------------------------------------

2. Warrants.

2.1 Form of Warrant. Each Warrant issued in registered form shall be in the form
of Exhibit A hereto and shall be signed by, or bear the facsimile signature of,
the Chief Executive Officer, President, Chief Financial Officer or Treasurer,
Secretary or Assistant Secretary of the Company and may bear a facsimile of the
Company’s seal. NOTWITHSTANDING ANYTHING TO THE CONTRARY PROVIDED HEREIN, THE
PROVISIONS OF EXHIBIT A ARE HEREBY INCORPORATED BY REFERENCE INTO THIS WARRANT
AGENCY AGREEMENT AND SHALL BE BINDING IN ALL RESPECTS ON EACH OF THE COMPANY AND
THE WARRANT AGENT. TO THE EXTENT ANY TERM OR PROVISION HEREIN IS INCONSISTENT
WITH EXHIBIT A, THE TERMS AND PROVISIONS OF EXHIBIT A SHALL CONTROL. CAPITALIZED
TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE MEANING ASCRIBED TO THEM IN
EXHIBIT A.TO THE EXTENT ANY TERM OR PROVISION HEREIN IS INCONSISTENT WITH
EXHIBIT A, THE TERMS AND PROVISIONS OF EXHIBIT A SHALL CONTROL. CAPITALIZED
TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE MEANING ASCRIBED TO THEM IN
EXHIBIT A. In the event the person whose facsimile signature has been placed
upon any Warrant shall have ceased to serve in the capacity in which such person
signed the Warrant before such Warrant is issued, it may be issued with the same
effect as if he or she had not ceased to be such at the date of issuance. All of
the Warrants shall initially be represented by one or more book-entry
certificates (each a “Book-Entry Warrant Certificate”).

2.2 Effect of Countersignature. Unless and until countersigned by the Warrant
Agent pursuant to this Warrant Agreement, a Warrant shall be invalid and of no
effect and may not be exercised by the holder thereof.

2.3 Registration.

2.3.1 Warrant Register. The Warrant Agent shall maintain books (“Warrant
Register”), for the registration of original issuance and the registration of
transfer of the Warrants. Upon the initial issuance of the Warrants, the Warrant
Agent shall issue and register the Warrants in the names of the respective
holders thereof in such denominations and otherwise in accordance with
instructions delivered to the Warrant Agent by the Company. To the extent the
Warrants are DTC eligible as of the Issuance Date, all of the Warrants shall be
represented by one or more Book-Entry Warrant Certificates deposited with the
Depository Trust Company (the “Depository”) and registered in the name of Cede &
Co., a nominee of the Depository. Ownership of beneficial interests in the
Book-Entry Warrant Certificates shall be shown on, and the transfer of such
ownership shall be effected through, records maintained (i) by the Depository or
its nominee for each Book-Entry Warrant Certificate; (ii) by institutions that
have accounts with the Depository (such institution, with respect to a Warrant
in its account, a “Participant”); or (iii) directly on the book-entry records of
the Warrant Agent with respect only to owners of beneficial interests that
represent such direct registration.

 

2



--------------------------------------------------------------------------------

If the Warrants are not DTC Eligible as of the Issuance Date or the Depository
subsequently ceases to make its book-entry settlement system available for the
Warrants, the Company may instruct the Warrant Agent regarding making other
arrangements for book-entry settlement within ten (10) days after the Depository
ceases to make its book-entry settlement available. In the event that the
Company does not make alternative arrangements for book-entry settlement within
ten (10) days or the Warrants are not eligible for, or it is no longer necessary
to have the Warrants available in, book-entry form, the Warrant Agent shall
provide written instructions to the Depository to deliver to the Warrant Agent
for cancellation each Book-Entry Warrant Certificate, and the Company shall
instruct the Warrant Agent to deliver to the Depository definitive Warrant
Certificates in physical form evidencing such Warrants. Such definitive Warrant
Certificates shall be in substantially the form annexed hereto as Exhibit A.

2.3.2 Beneficial Owner; Registered Holder. The term “beneficial owner” shall
mean any person in whose name ownership of a beneficial interest in the Warrants
evidenced by a Book-Entry Warrant Certificate is recorded in the records
maintained by the Depository or its nominee. Prior to due presentment for
registration of transfer of any Warrant, the Company and the Warrant Agent may
deem and treat the person in whose name such Warrant shall be registered upon
the Warrant Register (“registered holder”), as the absolute owner of such
Warrant and of each Warrant represented thereby (notwithstanding any notation of
ownership or other writing on the Warrant Certificate made by anyone other than
the Company or the Warrant Agent), for the purpose of any exercise thereof, and
for all other purposes, and neither the Company nor the Warrant Agent shall be
affected by any notice to the contrary.

2.4 Detachability of Warrants. The Common Stock and the Warrants will be issued
separately and will be separately transferable immediately upon issuance.

2.5 Uncertificated Warrants. Notwithstanding the foregoing and anything else
herein to the contrary, the Warrants may be issued in uncertificated form.

3. Terms and Exercise of Warrants.

3.1 Exercise Price. Each Warrant shall, when countersigned by the Warrant Agent,
entitle the Holder thereof, subject to the provisions of such Warrant and of
this Warrant Agreement, to purchase from the Company the number of shares of
Common Stock stated therein, at the price of $0.275 per whole share, subject to
the subsequent adjustments provided in Section 4 hereof. The term “Exercise
Price” as used in this Warrant Agreement refers to the price per share at which
Common Stock may be purchased at the time a Warrant is exercised.

3.2 Duration of Warrants. A Warrant may be exercised only during the period
(“Exercise Period”) commencing on the Date of Issuance (the “Initial Exercise
Date”) and terminating on or prior to the close of business on August 30, 2021
(the “Termination Date”). Each Warrant not exercised on or before the
Termination Date shall become void, and all rights thereunder and all rights in
respect thereof under this Warrant Agreement shall cease at the close of
business on the Termination Date.

 

3



--------------------------------------------------------------------------------

3.3 Exercise of Warrants.

3.3.1 Exercise and Payment. The rights represented by the Warrants may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Warrant Agent at its corporate trust
department:

(a) An executed Notice of Exercise in the form attached to the Warrant
Certificates delivered hard copy or via e-mail attachment; and

(b) Payment of the Exercise Price within three (3) Trading Days of the date the
Notice of Exercise is delivered to the Warrant Agent either (i) by wire transfer
or cashier’s check drawn on a United States bank (subject to the limitations in
Section 6 below), or (ii) pursuant to net exercise terms outlined under
Section 3.3.8 below. No ink-original Notice of Exercise shall be required nor
shall any medallion guarantee (or other type of guarantee or notarization) of
any Notice of Exercise be required unless the Exercise Shares are to be
registered in a name other than the Holder’s. The Holder shall not be required
to physically surrender its Warrant to the Warrant Agent until the Holder has
purchased all of the Exercise Shares available under the Warrant and the Warrant
has been exercised in full, in which case, the Holder shall surrender the
Warrant to the Warrant Agent for cancellation within three (3) Trading Days of
the date the final Notice of Exercise is delivered to the Warrant Agent. Partial
exercises of a Warrant resulting in purchases of a portion of the total number
of Exercise Shares available under a Warrant shall have the effect of lowering
the outstanding number of Exercise Shares purchasable thereunder in an amount
equal to the applicable number of Exercise Shares purchased. The Holder and the
Warrant Agent shall maintain records showing the number of Exercise Shares
purchased and the date of such purchases.

Exercise Shares purchased under a Warrant shall be transmitted by the Warrant
Agent to the Holder by crediting the account of the Holder’s or its designee’s
balance account with The Depository Trust Company through its Deposit or
Withdrawal at Custodian system (“DWAC”) if the Company is a participant in such
system, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise by the date that is three (3) Trading Days
after the delivery to the Company of the Notice of Exercise (such date, the
“Exercise Share Delivery Date”), provided that the Warrant Agent shall not be
obligated to deliver Exercise Shares hereunder unless the Warrant Agent has
received the aggregate Exercise Price on or before the Exercise Share Delivery
Date. A Warrant shall be deemed to have been exercised at the time the Notice of
Exercise is delivered to the Warrant Agent. Upon delivery of the Notice of
Exercise, the Exercise Shares shall be deemed to have been issued, and Holder or
any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised, irrespective of the date of delivery of the Exercise
Shares; provided payment of the aggregate Exercise Price (other than in the case
of a Cashless Exercise) is received within three Trading Days of delivery of the
Notice of Exercise. The Warrant Agent agrees to remain a participant in the FAST
program so long as this Warrant Agreement remains in effect.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company shall not be required to make the
payments set forth in the Warrants in the case of uncertificated Exercise Shares
if the Holder fails to timely initiate a DWAC request to receive such
uncertificated Exercise Shares.

If the Warrants are received or deemed to be received after the Termination
Date, the exercise thereof will be null and void and any funds delivered to the
Warrant Agent will be returned to the registered holder or Participant, as the
case may be, as soon as practicable. In no event will interest accrue on funds
deposited with the Warrant Agent in respect of an exercise or attempted exercise
of Warrants. The validity of any exercise of Warrants will be determined by the
Company in its sole discretion and such determination will be final and binding
upon the registered holder or Participant, as applicable, and the Warrant Agent.
Neither the Company nor the Warrant Agent shall have any obligation to inform a
registered holder or the Participant, as applicable, of the invalidity of any
exercise of Warrants. The Warrant Agent shall deposit all funds received by it
in payment of the Exercise Price in the account of the Company maintained with
the Warrant Agent for such purpose and shall advise the Company via telephone at
the end of each day on which funds for the exercise of the Warrants are received
of the amount so deposited to its account. The Warrant Agent shall promptly
confirm such telephonic advice to the Company in writing.

3.3.2 Issuance of Certificates. Issuance of certificates for Exercise Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Exercise Shares are to be issued in a name other than the name of the Holder,
the Warrant when surrendered for exercise shall be accompanied by the Assignment
Form attached to the Warrant Certificate duly executed by the Holder and
including a medallion guarantee and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto. The Company shall pay all Warrant Agent fees required for
same-day processing of any Notice of Exercise.

In lieu of delivering physical certificates representing the Exercise Shares
issuable upon exercise, provided the Company’s transfer agent is participating
in the Depository’s Fast Automated Securities Transfer program, the Company
shall use its reasonable best efforts to cause its transfer agent to
electronically transmit the Exercise Shares issuable upon exercise to the
Depository by crediting the account of the Depository or of the Participant
through its Deposit Withdrawal Agent Commission system. The time periods for
delivery described in the immediately preceding paragraph shall apply to the
electronic transmittals described herein.

3.3.3 Failure to Deliver Exercise Shares. The Warrant Agent acknowledges that if
the Company fails to cause the Warrant Agent to transmit to a Holder a
certificate or certificates representing the Exercise Shares pursuant to an
exercise on or before the Exercise Share Delivery Date, then (i) the Holder will
have the right to rescind such Notice of Exercise and (ii) the Company shall be
required to pay to the Holder, in cash, as liquidated

 

5



--------------------------------------------------------------------------------

damages and not as a penalty, for each $1,000 of Exercise Shares subject to such
exercise (based on the Weighted Average Price of the Common Stock on the date of
the applicable Notice of Exercise), $10 per Trading Day (increasing to $20 per
Trading Day on the third trading day and increasing to $40 on the sixth Trading
Day after such damages begin to accrue) for each Trading Day after the Exercise
Share Delivery Date until such Exercise Shares are delivered or the Holder
rescinds such exercise. The Warrant Agent further acknowledges that if the
Company fails to cause the Warrant Agent to transmit to the Holder the Exercise
Shares in accordance with the provisions above pursuant to an exercise on or
before the Exercise Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise),
or the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Exercise Shares which the
Holder was entitled to receive upon such exercise (a “Buy-In”), then the Company
is required to (A) pay in cash to the Holder (in addition to any other remedies
available to or elected by the Holder) the amount by which (x) the Holder’s
total purchase price (including any brokerage commissions) for the shares of
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
Exercise Shares that the Holder was entitled to receive from the exercise at
issue multiplied by (2) the actual sale price at which the sell order giving
rise to such purchase obligation was executed (including any brokerage
commissions), and (B) at the option of the Holder, either reinstate the portion
of the Warrant and equivalent number of Exercise Shares for which such exercise
was not honored (in which case such exercise shall be deemed rescinded) or
deliver to the Holder the number of shares of Common Stock that would have been
issued had the Company had timely complied with its delivery requirements set
forth in the Warrant. The Warrant Agent agrees, upon receipt of a written
request by the Company that is received at least two Trading Days before the
Exercise Share Delivery Date, to transmit to any such Holder a certificate
representing the Exercise Shares on or before the Exercise Share Delivery Date.

3.3.4 Issuance of New Warrants. Upon any partial exercise of a Warrant, the
Warrant Agent will, upon the written request of the Holder and upon surrender of
the Warrant, forthwith and, in any event within five Trading Days after the
surrender of the Warrant, issue and deliver to the Holder a new warrant or
warrants of like tenor, registered in the name of the Holder, exercisable, in
the aggregate, for the balance of the number of shares of Common Stock remaining
available for purchase under the Warrant.

3.3.5 Valid Issuance. All shares of Common Stock issued upon the proper exercise
of a Warrant in conformity with this Warrant Agreement shall be validly issued,
fully paid and nonassessable.

3.3.6 No Fractional Shares. No fractional shares shall be issued upon the
exercise of a Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) issuable upon exercise of a Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.

 

6



--------------------------------------------------------------------------------

3.3.7 Date of Issuance. Each person in whose name any such certificate for
shares of Common Stock is issued shall for all purposes be deemed to have become
the holder of record of such shares on the date on which the Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate, except that, if the date of such surrender and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the close of
business on the next succeeding date on which the stock transfer books are open.

3.3.8 Cashless Exercise Under Certain Circumstances. If during the Exercise
Period, the issuance of the Exercise Shares to the Holder is not covered by the
registration statement on Form S-3 (File No. 333-205704) or any other effective
registration statement under the Securities Act of 1933, as amended, and the
fair market value of one share of the Common Stock is greater than the Exercise
Price (at the date of calculation as set forth below), the Company shall be
permitted to satisfy its obligation to issue the shares to be issued on exercise
of a Warrant by issuing to the Holder, and the Holder shall be permitted to
exercise all or part of a Warrant by electing to receive, shares equal to the
value (as determined below) of the Warrant (or the portion thereof being
canceled), in lieu of paying the Exercise Price in immediately available
funds. Upon delivery of a properly endorsed Notice of Exercise, the Company
shall issue to the Holder a number of shares of Common Stock computed using the
following formula:

X = Y (A–B)

    A

 

Where   X =   the number of shares of Common Stock to be issued to the Holder  
Y =   the number of shares of Common Stock for which the Warrant is then being
exercised if such exercise were by means of a cash exercise rather than a
cashless exercise   A =   the last Weighted Average Price immediately preceding
the time of delivery of the Notice of Exercise giving rise to the applicable
“cashless exercise”, as set forth in the applicable Notice of Exercise (to
clarify, the “last Weighted Average Price” will be the last Weighted Average
Price as calculated over an entire Trading Day such that, in the event that the
Warrant is exercised at a time that the Principal Market is open, the prior
Trading Day’s Weighted Average Price shall be used in this calculation)   B =  
Exercise Price in effect at the time of exercise

If Exercise Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the

 

7



--------------------------------------------------------------------------------

Exercise Shares shall take on the registered characteristics of the Warrants
being exercised. The Company agrees not to take any position contrary to this
Section 3.3.8, subject to any change in applicable law, regulation or guidance.

Upon receipt of an Notice of Exercise for a cashless exercise, the Warrant Agent
will promptly deliver a copy of the Notice of Exercise to the Company to confirm
the number of Exercise Shares issuable in connection with the cashless exercise.
The Company shall calculate and transmit to the Warrant Agent, and the Warrant
Agent shall have no obligation under this section to calculate, the number of
Exercise Shares issuable in connection with the cashless exercise.

As used herein, “Weighted Average Price” means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30:01 a.m., New York City time (or such
other time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York City time (or such other time as
the Principal Market publicly announces is the official close of trading), as
reported by Bloomberg, L.P. through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York City time
(or such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York City time (or such other time as
such market publicly announces is the official close of trading), as reported by
Bloomberg, L.P., or, if no dollar volume-weighted average price is reported for
such security by Bloomberg for such hours, the average of the highest closing
bid price and the lowest closing ask price of any of the market makers for such
security as reported in the OTC Link or “pink sheets” by OTC Markets Group Inc.
(formerly Pink OTC Markets Inc.).

As used herein, “Principal Market” means the New York Stock Exchange MKT or such
other principal securities exchange or trading market where such security is
then listed or traded.

3.3.9 Disputes Regarding Exercise Price. In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the
Exercise Shares, the Company shall promptly issue to the Holder the number of
Exercise Shares that are not disputed and resolve such dispute in accordance
with this Section 3.3.9. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Exercise Shares, the Company
shall provide notice to the Holder of the disputed determinations or arithmetic
calculations within two Trading Days of receipt of the Notice of Exercise giving
rise to such dispute, as the case may be. If the Holder and the Company are
unable to agree upon such determination or calculation of the Exercise Price or
the Exercise Shares within three Trading Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within three Trading Days, submit (a) the disputed determination of the Exercise
Price to an independent, reputable investment bank selected by the Company and
approved by the Holder or (b) the disputed arithmetic calculation of the
Exercise Shares to the Company’s independent, outside accountant. The Company
shall cause at its expense the

 

8



--------------------------------------------------------------------------------

investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten Trading Days from the time it receives the disputed
determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

4. Adjustments.

4.1 Stock Dividends and Stock Splits. If the Company, at any time while any of
the Warrants are outstanding, (a) pays a stock dividend or otherwise makes a
distribution or distributions with respect to any class of capital stock that is
payable in shares of Common Stock; (b) subdivides outstanding shares of Common
Stock into a larger number of shares; or (c) combines (including by way of a
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, then the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding any treasury
shares of the Company) outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event (excluding any treasury shares of the Company). Any
adjustment made pursuant to this Section 4.1 shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision or combination.

4.2 Adjustment of Exercise Price. If the Exercise Price in effect on
November 23, 2016 exceeds eighty-five percent (85%) of the average of the
forty-five (45) lowest Weighted Average Prices of the Common Stock during the
period commencing on August 30, 2016 and ending on, and including, November 23,
2016 (as adjusted for stock splits, stock dividends, recapitalizations,
reorganizations, reclassification, combinations, reverse stock splits or other
similar events during such period) (the “Adjusted Exercise Price”), then as of
November 23, 2016 (a) the Exercise Price under a Warrant shall be reset to equal
the Adjusted Exercise Price and shall be further subject to adjustment as
provided herein, and (b) the number of Exercise Shares for which a Warrant may
be exercised shall be reset to equal the Adjusted Exercise Shares Amount and
shall be further subject to adjustment as provided herein.

As used herein, “Adjusted Exercise Shares Amount” shall mean 100% of the number
of shares of Common Stock that would be issuable as of November 23, 2016 upon
conversion of the number of shares of the Company’s Series B Preferred Stock
originally issued to the Holder on the Date of Issuance, after giving effect to
any adjustments required to be made to the conversion price thereof as of
November 23, 2016, and without giving effect to any prior conversions thereof,
pursuant to the certificate of designations relating thereto. All adjustments
made to the Exercise Price must be communicated to the Warrant Agent by the
Company in writing.

4.3 Fundamental Transaction. If, at any time while any of the Warrants are
outstanding, (a) the Company effects any merger or consolidation of the Company
with or into another Person (other than a merger in which the Company is the
surviving or continuing entity

 

9



--------------------------------------------------------------------------------

and its Common Stock is not exchanged for or converted into other securities,
cash or property), (b) the Company effects any sale of all or substantially all
of its assets in one transaction or a series of related transactions, (c) any
tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which all of the Common Stock is exchanged for or
converted into other securities, cash or property, or (d) the Company effects
any reclassification of the Common Stock or any compulsory share exchange
pursuant (other than as a result of a dividend, subdivision or combination
covered by Section 4.1 above) to which the Common Stock is effectively converted
into or exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent exercise of any Warrant
the Holder shall have the right to receive, in lieu of the right to receive
Exercise Shares, for each Exercise Share that would have been issuable upon such
conversion immediately prior to the occurrence of such Fundamental Transaction,
the same kind and amount of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately prior to such Fundamental Transaction, the holder of one
share of Common Stock (the “Alternate Consideration”). For purposes of any such
subsequent conversion, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall adjust the Exercise
Price in a reasonable manner reflecting the relative value of any different
components of the Alternate Consideration. If holders of Common Stock are given
any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any exercise of any Warrant
following such Fundamental Transaction. To the extent any portion of the Company
Warrants remain outstanding following a Fundamental Transaction, the Company
shall cause any successor entity in a Fundamental Transaction in which the
Company is not the survivor (the “Successor Entity”) to assume in writing all of
the obligations of the Company under the Company Warrants in accordance with the
provisions of this Section 4.3 pursuant to written agreements in customary form
and, to the extent necessary to effectuate the foregoing provisions, shall cause
any Successor Entity in such Fundamental Transaction to execute new Warrants
with the same terms and conditions consistent with the foregoing provisions and
evidencing the Holders’ right to exercise such warrants into Alternate
Consideration. The terms of any agreement to which the Company is a party and
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such Successor Entity to comply with the provisions of this
Section 4.3 and insuring that the Company Warrants (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction. The Company shall cause to be delivered to each
Holder, at its last address as it shall appear upon the stock books of the
Company, written notice of any Fundamental Transaction at least 20 calendar days
prior to the date on which such Fundamental Transaction is expected to become
effective or close.

4.4 Calculations. Upon the occurrence of each adjustment pursuant to this
Section 4, the Company at its expense will, at the written request of the
Holder, promptly compute such adjustment in accordance with the terms of the
Warrant and prepare a certificate setting forth such adjustment, including a
statement of the adjusted Exercise Price and adjusted

 

10



--------------------------------------------------------------------------------

number or type of Exercise Shares or other securities issuable upon exercise of
the Warrant (as applicable), describing the transactions giving rise to such
adjustments and showing in detail the facts upon which such adjustment is based.
Upon written request, the Company will promptly deliver a copy of each such
certificate to the Holder and to the Warrant Agent.

4.5 Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Exercise Price and the same number of shares as is stated in
the Warrants initially issued pursuant to this Warrant Agreement. However, the
Company may at any time in its sole discretion make any change in the form of
Warrant that the Company may deem appropriate and that does not affect the
substance thereof, and any Warrant thereafter issued or countersigned, whether
in exchange or substitution for an outstanding Warrant or otherwise, may be in
the form as so changed.

5. Transfer and Exchange of Warrants.

5.1 Registration of Transfer. Subject to compliance with any applicable laws, a
Warrant and all rights thereunder are transferable, by the Holder in person or
by duly authorized attorney, upon delivery of the Warrant and the form of
assignment attached to the Warrant Certificate to any transferee designated by
Holder. The Warrant Agent shall register upon the Warrant Register upon
surrender of such Warrant for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for such
transfer. Upon any such transfer, a new Warrant representing an equal aggregate
number of Warrants shall be issued and the old Warrant shall be cancelled by the
Warrant Agent. The Warrants so cancelled shall be delivered by the Warrant Agent
to the Company from time to time upon request.

5.2 Procedure for Surrender of Warrants. If a Warrant is to be transferred, the
Holder shall surrender the Warrant to the Warrant Agent, whereupon the Warrant
Agent will forthwith issue and deliver upon the order of the Holder a new
Warrant (in accordance with Section 3.3.4), registered as the Holder may
request, representing the right to purchase the number of Exercise Shares being
transferred by the Holder and, if less than the total number of Exercise Shares
then underlying a Warrant is being transferred, a new Warrant (in accordance
with Section 3.3.4) to the Holder representing the right to purchase the number
of Exercise Shares not being transferred; provided, however, that except as
otherwise provided herein or in any Book-Entry Warrant Certificate, each
Book-Entry Warrant Certificate may be transferred only in whole and only to the
Depository, to another nominee of the Depository, to a successor depository, or
to a nominee of a successor depository; provided further, however, that in the
event that a Warrant surrendered for transfer bears a restrictive legend, the
Warrant Agent shall not cancel such Warrant and issue new Warrants in exchange
therefor until the Warrant Agent has received an opinion of counsel for the
Company stating that such transfer may be made and indicating whether the new
Warrants must also bear a restrictive legend. Upon any such registration of
transfer, the Company shall execute, and the Warrant Agent shall countersign and
deliver, in the name of the designated transferee a new Warrant Certificate or
Warrant Certificates of any authorized denomination evidencing in the aggregate
a like number of unexercised Warrants.

 

11



--------------------------------------------------------------------------------

5.3 Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which will result in the issuance of a
Warrant Certificate for a fraction of a Warrant.

5.4 Service Charges. A service charge shall be made for any exchange or
registration of transfer of Warrants, as negotiated between Company and Warrant
Agent.

5.5 Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Warrant Agreement, the Warrants required to be issued pursuant to the provisions
of this Section 5, and the Company, whenever required by the Warrant Agent, will
supply the Warrant Agent with Warrants duly executed on behalf of the Company
for such purpose.

6. Limitations on Exercise.

6.1 Attribution Parties. Notwithstanding anything herein to the contrary, the
Company shall not effect any exercise of any of the Warrants, and the Holder
shall not have the right to exercise any portion of its Warrant, to the extent
that, after giving effect to an attempted exercise, such Holder (together with
such Holder’s Affiliates, and any other Person whose beneficial ownership of
Common Stock would be aggregated with the Holder’s for purposes of Section 13(d)
of the Exchange Act and the applicable rules and regulations of the Commission,
including any “group” of which the Holder is a member (such Persons,
“Attribution Parties”)) would beneficially own a number of shares of Common
Stock in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by such Holder and its Attribution Parties shall
include the number of shares of Common Stock issuable upon exercise of the
Company Warrants with respect to which the determination of such sentence is
being made, but shall exclude the number of shares of Common Stock which are
issuable upon (A) exercise of the remaining, unexercised portion of any Company
Warrants beneficially owned by such Holder or any of its Attribution Parties,
and (B) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by such Holder or any of its
Attribution Parties (including, without limitation, any convertible notes,
convertible stock or warrants) that are subject to a limitation on conversion or
exercise analogous to the limitation contained herein. Except as set forth in
the preceding sentence, for purposes of this Section 6, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
applicable rules and regulations promulgated thereunder. In addition, for
purposes hereof, “group” has the meaning set forth in Section 13(d) of the
Exchange Act and the applicable rules and regulations promulgated thereunder.

6.2 Determination of Exercisability. To the extent that the limitation contained
in this Section 6 applies, the determination of whether the Warrant may be
exercised (in relation to other securities owned by the Holder together with any
Attribution Parties) and of

 

12



--------------------------------------------------------------------------------

which portion of its Warrant may be exercised shall be in the sole discretion of
the Holder and the submission of a Notice of Exercise shall be deemed to be such
Holder’s determination of whether the Warrant may be exercised (in relation to
other securities owned by such Holder together with any Attribution Parties) and
what portion of the Warrant is exercisable, in each case subject to the
Beneficial Ownership Limitation. For purposes of this Section 6, in determining
the number of outstanding shares of Common Stock, a Holder may rely on the
number of outstanding shares of Common Stock as reflected in (x) the Company’s
most recent public filing with the Securities and Exchange Commission, as the
case may be, (y) a more recent public announcement by the Company or (z) a more
recent notice by the Company or the Warrant Agent to the Holder setting forth
the number of shares of Common Stock then outstanding. For any reason at any
time, upon the written or oral request of a Holder (which may be by email), the
Company shall, within two (2) business days of such request, confirm orally and
in writing to such Holder (which may be via email) the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to any actual conversion or
exercise of securities of the Company, including shares of the Company’s Series
B Preferred Stock, by such Holder or its Attribution Parties since the date as
of which such number of outstanding shares of Common Stock was last publicly
reported or confirmed to the Holder.

6.3 Beneficial Ownership Limitation. The “Beneficial Ownership Limitation” shall
be 4.99% of the number of shares of the Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock pursuant to any
exercise of Company Warrants held by the applicable Holder (to the extent
permitted pursuant to this Section 6). The Holder, upon not less than 61 days’
prior notice to the Company, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 6 applicable to a Warrant provided that
the Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon the exercise of any Company Warrants
held by the Holder and the provisions of this Section shall continue to apply.
Any such increase or decrease will not be effective until the 61st day after
such notice is delivered to the Company and shall only be effective with respect
to such Holder. The provisions of this Section 6 shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.

7. Other Provisions Relating to Rights of Holders of Warrants.

7.1 No Rights as Stockholder. Other than as provided in Section 3.3 of the
Warrant Certificate or otherwise therein, the Holder, solely in such Holder’s
capacity as a holder of a Warrant, shall not be entitled to vote or receive
dividends or be deemed the holder of share capital of the Company for any
purpose, nor shall anything contained in a Warrant be construed to confer upon
the Holder, solely in such Holder’s capacity as the Holder of a Warrant, any of
the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock,

 

13



--------------------------------------------------------------------------------

consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Exercise Shares which such Holder is then entitled to receive
upon the due exercise of the Warrant, except as expressly set forth in
Section 4. In addition, nothing contained in a Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of a Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

7.2 Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company and the Warrant Agent may on such
terms as to indemnity (including obtaining an open penalty bond protecting the
Warrant Agent) or otherwise as they may reasonably impose (which shall, in the
case of a mutilated Warrant, include the surrender thereof), issue a new Warrant
of like denomination and tenor as the Warrant so lost, stolen, mutilated, or
destroyed.

7.3 Reservation of Common Stock. The Company shall at all times reserve and keep
available a number of its authorized but unissued shares of Common Stock that
will be sufficient to permit the exercise in full of all outstanding Warrants
issued pursuant to this Warrant Agreement.

8. Concerning the Warrant Agent and Other Matters.

8.1 Concerning the Warrant Agent. The Warrant Agent:

(a) shall have no duties or obligations other than those set forth herein and no
duties or obligations shall be inferred or implied;

(b) may rely on and shall be held harmless by the Company in acting upon any
certificate, statement, instrument, opinion, notice, letter, facsimile
transmission, telegram or other document, or any security delivered to it, and
reasonably believed by it to be genuine and to have been made or signed by the
proper party or parties;

(c) may rely on and shall be held harmless by the Company in acting upon written
or oral instructions or statements from the Company with respect to any matter
relating to its acting as Warrant Agent;

(d) may consult with counsel satisfactory to it (including counsel for the
Company) and shall be held harmless by the Company in relying on the advice or
opinion of such counsel in respect of any action taken, suffered or omitted by
it hereunder in good faith and in accordance with such advice or opinion of such
counsel;

(e) solely shall make the final determination as to whether or not a Warrant
received by Warrant Agent is duly, completely and correctly executed, and
Warrant Agent shall be held harmless by the Company in respect of any action
taken, suffered or omitted by Warrant Agent hereunder in good faith and in
accordance with its determination;

 

14



--------------------------------------------------------------------------------

(f) shall not be obligated to take any legal or other action hereunder which
might, in its judgment subject or expose it to any expense or liability unless
it shall have been furnished with an indemnity satisfactory to it; and

(g) shall not be liable or responsible for any failure of the Company to comply
with any of its obligations relating to the Registration Statement or this
Warrant Agreement, including without limitation obligations under applicable
regulation or law.

8.2 Payment of Taxes. The Company will from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of shares of Common Stock upon the exercise of
Warrants.

8.3 Resignation, Consolidation, or Merger of Warrant Agent.

8.3.1 Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of 30 days after
it has been notified in writing of such resignation or incapacity by the Warrant
Agent or by the holder of the Warrant (who shall, with such notice, submit his
Warrant for inspection by the Company), then the holder of any Warrant may apply
to the Supreme Court of the State of New York for the County of New York for the
appointment of a successor Warrant Agent at the Company’s cost. Any successor
Warrant Agent (but not including the initial Warrant Agent), whether appointed
by the Company or by such court, shall be a corporation organized and existing
under the laws of the State of Delaware, in good standing and having its
principal office in the State of New York, and authorized under such laws to
exercise corporate trust powers and subject to supervision or examination by
federal or state authority. After appointment, any successor Warrant Agent shall
be vested with all the authority, powers, rights, immunities, duties, and
obligations of its predecessor Warrant Agent with like effect as if originally
named as Warrant Agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor Warrant Agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor Warrant Agent all the authority, powers, and
rights of such predecessor Warrant Agent hereunder; and upon request of any
successor Warrant Agent the Company shall make, execute, acknowledge, and
deliver any and all instruments in writing for more fully and effectually
vesting in and confirming to such successor Warrant Agent all such authority,
powers, rights, immunities, duties, and obligations.

8.3.2 Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Common Stock not later than the
effective date of any such appointment.

 

15



--------------------------------------------------------------------------------

8.3.3 Merger or Consolidation of Warrant Agent. Any corporation into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Warrant
Agreement without any further act.

8.4 Fees and Expenses of Warrant Agent.

8.4.1 Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration in an amount separately agreed to between Company and Warrant Agent
for its services as Warrant Agent hereunder and will reimburse the Warrant Agent
upon demand for all expenditures that the Warrant Agent may reasonably incur in
the execution of its duties hereunder. One half of the total Warrant Agent fees
(not including postage) must be paid upon execution of this Warrant Agreement.
The remaining half must be paid within fifteen (15) business days thereafter. An
invoice for any out-of-pocket and/or per item fees incurred will be rendered to
and payable by the Company within fifteen (15) days of the date of said invoice.
It is understood and agreed that all services to be performed by Warrant Agent
shall cease if full payment for its services has not been received in accordance
with the above schedule, and said services will not commence thereafter until
all payment due has been received by Warrant Agent.

8.4.2 Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Warrant Agreement.

8.5 Liability of Warrant Agent.

8.5.1 Reliance on Company Statement. Whenever in the performance of its duties
under this Warrant Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the President of
the Company and delivered to the Warrant Agent. The Warrant Agent may rely upon
such statement for any action taken or suffered in good faith by it pursuant to
the provisions of this Warrant Agreement.

8.5.2 Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, claims, losses, damages, costs and reasonable
counsel fees, for anything done or omitted by the Warrant Agent in the execution
of this Warrant Agreement, except as a result of the Warrant Agent’s gross
negligence, willful misconduct, or bad faith.

 

16



--------------------------------------------------------------------------------

8.5.3 Limitation of Liability. The Warrant Agent’s aggregate liability, if any,
during the term of this Warrant Agreement with respect to, arising from, or
arising in connection with this Warrant Agreement, or from all services provided
or omitted to be provided under this Warrant Agreement, whether in contract, or
in tort, or otherwise, is limited to, and shall not exceed, the amounts paid or
payable hereunder by the Company to Warrant Agent as fees and charges, but not
including reimbursable expenses.

8.5.4 Disputes. In the event any question or dispute arises with respect to the
proper interpretation of this Warrant Agreement or the Warrant Agent’s duties
hereunder or the rights of the Company or of any holder of a Warrant, the
Warrant Agent shall not be required to act and shall not be held liable or
responsible for refusing to act until the question or dispute has been
judicially settled (and the Warrant Agent may, if it deems it advisable, but
shall not be obligated to, file a suit in interpleader or for a declaratory
judgment for such purpose) by final judgment rendered by a court of competent
jurisdiction, binding on all parties interested in the matter which is no longer
subject to review or appeal, or settled by a written document in form and
substance satisfactory to the Warrant Agent and executed by the Company and each
other interested party. In addition, the Warrant Agent may require for such
purpose, but shall not be obligated to require, the execution of such written
settlement by all the Warrant holders, as applicable, and all other parties that
may have an interest in the settlement.

8.5.5 Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Warrant Agreement or with respect to the validity or
execution of any Warrant (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Warrant Agreement or in any Warrant; nor shall it be responsible to make
any adjustments required under the provisions of Section 4 hereof or responsible
for the manner, method, or amount of any such adjustment or the ascertaining of
the existence of facts that would require any such adjustment; nor shall it by
any act hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any shares of Common Stock to be issued pursuant
to this Warrant Agreement or any Warrant or as to whether any shares of Common
Stock will when issued be valid and fully paid and nonassessable.

8.6 Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Warrant Agreement and agrees to perform the same upon the
terms and conditions herein set forth and among other things, shall account
promptly to the Company with respect to Warrants exercised and concurrently
account for, and pay to the Company, all moneys received by the Warrant Agent
for the purchase of shares of Common Stock through the exercise of Warrants.

9. Miscellaneous Provisions.

9.1 Successors. All the covenants and provisions of this Warrant Agreement by or
for the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns.

 

17



--------------------------------------------------------------------------------

9.2 Notices. Any notice, statement or demand authorized by this Warrant
Agreement to be given or made by the Warrant Agent or by the holder of any
Warrant to or on the Company shall be sufficiently given when so delivered if by
hand or overnight delivery or if sent by certified mail or private courier
service within five days after deposit of such notice, postage prepaid,
addressed (until another address is filed in writing by the Company with the
Warrant Agent), as follows:

Provectus Biopharmaceuticals, Inc.

7327 Oak Ridge Highway, Suite A

Knoxville, Tennessee 37931

Attn: Peter R. Culpepper

Any notice, statement or demand authorized by this Warrant Agreement to be given
or made by the holder of any Warrant or by the Company to or on the Warrant
Agent shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five
days after deposit of such notice, postage prepaid, addressed (until another
address is filed in writing by the Warrant Agent with the Company), as follows:

Broadridge Corporate Issuer Solutions, Inc.,

1717 Arch Street

Suite 1300

Philadelphia, Pennsylvania 19103

Attn: Compliance Department

With a copy to:

Broadridge Financial Solutions, Inc.

2 Journal Square Plaza

Jersey City, New Jersey 07306

Attention: General Counsel

9.3 Applicable law. The validity, interpretation, and performance of this
Warrant Agreement and of the Warrants shall be governed in all respects by the
laws of the State of New York, without giving effect to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction. The Company hereby agrees that any action, proceeding or
claim against it arising out of or relating in any way to this Warrant Agreement
shall be brought and enforced in the courts of the State of New York or the
United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
The Company hereby waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenience forum. Any such process or summons to be
served upon the Company may be served by transmitting a copy thereof by
registered or certified mail, return receipt requested, postage prepaid,
addressed to it at the address set forth in Section 9.2 hereof. Such mailing
shall be deemed personal service and shall be legal and binding upon the Company
in any action, proceeding or claim.

 

18



--------------------------------------------------------------------------------

9.4 Persons Having Rights under this Warrant Agreement. Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the registered holders
of the Warrants any right, remedy, or claim under or by reason of this Warrant
Agreement or of any covenant, condition, stipulation, promise, or agreement
hereof. All covenants, conditions, stipulations, promises, and agreements
contained in this Warrant Agreement shall be for the sole and exclusive benefit
of the parties hereto and their successors and assigns and of the registered
holders of the Warrants.

9.5 Examination of the Warrant Agreement. A copy of this Warrant Agreement shall
be available at all reasonable times at the office of the Warrant Agent in the
city of Philadelphia, Commonwealth of Pennsylvania, for inspection by the
registered holder of any Warrant. The Warrant Agent may require any such holder
to submit his Warrant for inspection by it.

9.6 Counterparts. This Warrant Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

9.7 Effect of Headings. The Section headings herein are for convenience only and
are not part of this Warrant Agreement and shall not affect the interpretation
thereof.

9.8 Amendments. This Warrant Agreement may be amended by the parties hereto
without the consent of any registered holder for the purpose of curing any
ambiguity, or of curing, correcting or supplementing any defective provision
contained herein or adding or changing any other provisions with respect to
matters or questions arising under this Warrant Agreement as the parties may
deem necessary or desirable and that the parties deem shall not adversely affect
the interest of the registered holders. All modifications or amendments that
conflict with Exhibit A in any way, including any amendment to increase the
Exercise Price or shorten the Exercise Period, shall require the written consent
of each of the registered holders of the then outstanding Warrants.

9.9 Severability. This Warrant Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Warrant Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Warrant Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

9.10 Force Majeure. In the event either party is unable to perform its
obligations under the terms of this Warrant Agreement because of acts of God,
strikes, failure of carrier or utilities, equipment or transmission failure or
damage that is reasonably beyond its control, or any other cause that is
reasonably beyond its control, such party shall not be liable for damages to the
other for any damages resulting from such failure to perform or otherwise from
such causes. Performance under this Warrant Agreement shall resume when the
affected party or parties are able to perform substantially that party’s duties.

 

19



--------------------------------------------------------------------------------

9.11 Consequential Damages. Notwithstanding anything in this Warrant Agreement
to the contrary, neither party to this Warrant Agreement shall be liable to the
other party for any consequential, indirect, special or incidental damages under
any provision of this Agreement or for any consequential, indirect, punitive,
special or incidental damages arising out of any act or failure to act hereunder
even if that party has been advised of or has foreseen the possibility of such
damages.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

PROVECTUS BIOPHARMACEUTICALS, INC. By:  

/s/ Timothy C. Scott

Name:   Timothy C. Scott Title:   President BROADRIDGE CORPORATE ISSUER
SOLUTIONS, INC. By:  

/s/ John P. Dunn

Name:   John P. Dunn, VP Title:   August 30, 2016

 

21



--------------------------------------------------------------------------------

Exhibit A

Form of Warrant

PROVECTUS BIOPHARMACEUTICALS, INC.

SERIES A WARRANT TO PURCHASE COMMON STOCK

Date of Issuance: August 30, 2016

VOID AFTER AUGUST 30, 2021

THIS SERIES A WARRANT TO PURCHASE COMMON STOCK (the “Warrant”) certifies that,
for value received,                     , or permitted registered assigns (the
“Holder”), is entitled, upon the terms and subject to the limitations on
exercise and the conditions hereinafter set forth, at any time on or after the
Date of Issuance (the “Initial Exercise Date”) and on or prior to the close of
business on August 30, 2021 (the “Termination Date”) but not thereafter, to
subscribe for and purchase at the Exercise Price (defined below) from Provectus
Biopharmaceuticals, Inc., a Delaware corporation (the “Company”), up to
                 shares of the common stock of the Company, par value $0.001 per
share (the “Common Stock”). This warrant is one of a series of warrants issued
by the Company as of the date hereof (individually a “Warrant”; collectively,
“Company Warrants”).

1. DEFINITIONS. As used herein, the following terms shall have the following
meanings:

“Adjusted Exercise Price” shall have the meaning set forth in Section 4.2 below.

“Adjusted Exercise Shares Amount” shall mean 100% of the number of shares of
Common Stock that would be issuable as of November 23, 2016 upon conversion of
the number of shares of the Company’s Series B Preferred Stock originally issued
to the Holder on the Date of Issuance, after giving effect to any adjustments
required to be made to the conversion price thereof as of November 23, 2016, and
without giving effect to any prior conversions thereof, pursuant to the
certificate of designations relating thereto.

“Alternate Consideration” shall have the meaning set forth in Section 4.3 below.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Holder, any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as such
Holder will be deemed to be an Affiliate of such Holder.

“Attribution Parties” shall have the meaning set forth in Section 2.4(a) below.

“Beneficial Ownership Limitation” shall have the meaning set forth in
Section 2.4(d) below.

“Board of Directors” means the board of directors of the Company.

“Buy-In” shall have the meaning set forth in Section 2.1(b) below.

 

22



--------------------------------------------------------------------------------

“Date of Issuance” shall have the meaning set forth on the cover page of this
Warrant.

“DWAC” shall have the meaning set forth in Section 2.1(b) below.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exercise Period” shall mean the period commencing on the Initial Exercise Date
and ending on the Termination Date, unless sooner terminated as provided below.

“Exercise Price” shall mean $0.275 per share, subject to adjustment pursuant to
Section 4 below.

“Exercise Share Delivery Date” shall have the meaning set forth in Section
2.1(b) below.

“Exercise Shares” shall mean the shares of Common Stock issuable upon exercise
of this Warrant, subject to adjustment pursuant to Section 4 below.

“Fundamental Transaction” shall have the meaning set forth in Section 4.3 below.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind

“Principal Market” means the New York Stock Exchange MKT or such other principal
securities exchange or trading market where such security is then listed or
traded.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Successor Entity” shall have the meaning set forth in Section 4.3 below.

“Trading Day” means a day on which the Common Stock is traded for any period on
the Principal Market.

“Transfer Agent” means Broadridge Corporate Issuer Solutions or any successor
transfer agent of the Company.

“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York City time (or such other time as
the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York City time (or such other time as the Principal
Market publicly announces is the official close of trading), as reported by
Bloomberg, L.P. through its “Volume at Price” function or, if the foregoing does
not apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York City time (or such other
time as such market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York City time (or such other time as such market
publicly announces is the official close of trading), as reported by Bloomberg,
L.P., or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the OTC Link or “pink sheets” by OTC Markets Group Inc.
(formerly Pink OTC Markets Inc.).

 

23



--------------------------------------------------------------------------------

2. EXERCISE OF WARRANT.

2.1 STANDARD EXERCISE OF WARRANT. The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company at its address set forth on the
signature page hereto (or at such other office or agent of the Company as it may
designate by notice in writing to the Holder):

(a) An executed facsimile (or e-mail attachment) of the Notice of Exercise in
the form attached hereto; and

(b) Payment of the Exercise Price within three (3) Trading Days of the date the
Notice of Exercise is delivered to the Company either (i) by wire transfer or
cashier’s check drawn on a United States bank (subject to the limitations in
Section 2.4 below), or (ii) pursuant to net exercise terms outlined under
Section 2.2 below. No ink-original Notice of Exercise shall be required, nor
shall any medallion guarantee (or other type of guarantee or notarization) of
any Notice of Exercise be required. The Holder shall not be required to
physically surrender this Warrant to the Company until the Holder has purchased
all of the Exercise Shares available hereunder and the Warrant has been
exercised in full, in which case, the Holder shall surrender this Warrant to the
Company for cancellation within three (3) Trading Days of the date the final
Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Exercise
Shares available hereunder shall have the effect of lowering the outstanding
number of Exercise Shares purchasable hereunder in an amount equal to the
applicable number of Exercise Shares purchased. The Holder and the Company shall
maintain records showing the number of Exercise Shares purchased and the date of
such purchases. The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Exercise Shares hereunder, the number
of Exercise Shares available for purchase hereunder at any given time may be
less than the amount stated on the face hereof.

Exercise Shares purchased hereunder shall be transmitted by the Transfer Agent
to the Holder by crediting the account of the Holder’s or its designee’s balance
account with The Depository Trust Company through its Deposit or Withdrawal at
Custodian system (“DWAC”) if the Company is a participant in such system, and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise by the date that is three (3) Trading Days after the delivery
to the Company of the Notice of Exercise (such date, the “Exercise Share
Delivery Date”), provided that the Company shall not be obligated to deliver
Exercise Shares hereunder unless the Company has received the aggregate Exercise
Price on or before the Exercise Share Delivery Date. This Warrant shall be
deemed to have been exercised at the time the Notice of Exercise is delivered to
the Company. Upon delivery of the Notice of Exercise, the Exercise Shares shall
be deemed to have been issued, and Holder or any other person so designated to
be named therein shall be deemed to have become a holder of record of such
shares for all purposes, as of the date this Warrant has been exercised,
irrespective of the date of delivery of the Exercise Shares; provided payment of
the aggregate Exercise Price (other than in the case of a Cashless Exercise) is
received within three Trading Days of delivery of the Notice of Exercise. The
Company agrees to maintain a transfer agent as the Transfer Agent that is a
participant in the FAST program so long as this Warrant remains outstanding and
exerciseable.

Notwithstanding the foregoing, the Company shall not be required to make the
payments set forth herein in the case of uncertificated Exercise Shares if the
Holder fails to timely initiate a DWAC request to receive such uncertificated
Exercise Shares.

Notwithstanding the foregoing, if the Company fails to cause the Transfer Agent
to transmit to the Holder a certificate or the certificates representing the
Exercise Shares pursuant to an exercise on or before the

 

24



--------------------------------------------------------------------------------

Exercise Share Delivery Date, then the Holder will have the right to rescind
such Notice of Exercise. Nothing herein shall limit a Holder’s right to pursue
any other remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver a certificate pursuant
to the terms hereof.

In addition, if the Company fails for any reason to deliver to the Holder the
Exercise Shares subject to a Notice of Exercise by the close of business on the
Exercise Share Delivery Date, the Company shall pay to the Holder, in cash, as
liquidated damages and not as a penalty, for each $1,000 of Exercise Shares
subject to such exercise (based on the Weighted Average Price of the Common
Stock on the date of the applicable Notice of Exercise), $10 per Trading Day
(increasing to $20 per Trading Day on the third trading day and increasing to
$40 on the sixth Trading Day after such damages begin to accrue) for each
Trading Day after the Exercise Share Delivery Date until such Exercise Shares
are delivered or the Holder rescinds such exercise. Nothing herein shall limit a
Holder’s right to pursue actual damages for the Corporation’s failure to deliver
Exercise Shares within the period specified herein and such Holder shall have
the right to pursue all remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit a Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

In addition to any other rights available to the Holder, if the Company fails to
cause the Transfer Agent to transmit to the Holder the Exercise Shares in
accordance with the provisions of Section 2.1 above pursuant to an exercise on
or before the Exercise Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise),
or the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Exercise Shares which the
Holder was entitled to receive upon such exercise (a “Buy-In”), then the Company
shall (A) pay in cash to the Holder (in addition to any other remedies available
to or elected by the Holder) the amount by which (x) the Holder’s total purchase
price (including any brokerage commissions) for the shares of Common Stock so
purchased exceeds (y) the product of (1) the aggregate number of Exercise Shares
that the Holder was entitled to receive from the exercise at issue multiplied by
(2) the actual sale price at which the sell order giving rise to such purchase
obligation was executed (including any brokerage commissions), and (B) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Exercise Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company had timely
complied with its delivery requirements hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with
respect to which the actual sale price (including brokerage commissions) giving
rise to such purchase obligation was a total of $10,000, under clause (A) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice, within three
(3) Trading Days after the occurrence of a Buy-In, indicating the amounts
payable to the Holder in respect of such Buy-In together with applicable
confirmations and other evidence reasonably requested by the Company. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof; provided, however, that the Holder shall
not be entitled to both (i) require the reinstatement of the portion of the
Warrant and the equivalent Exercise Shares for which such exercise was not
honored and (ii) receive the number of shares of Common Stock that would have
been issued if the Company had timely complied with its delivery requirements
hereunder.

Issuance of certificates for Exercise Shares shall be made without charge to the
Holder for any issue or transfer tax or other incidental expense in respect of
the issuance of such certificate, all of which taxes

 

25



--------------------------------------------------------------------------------

and expenses shall be paid by the Company, and such certificates shall be issued
in the name of the Holder or in such name or names as may be directed by the
Holder; provided, however, that in the event certificates for Exercise Shares
are to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto. The Company shall pay all Transfer Agent fees required for
same-day processing of any Notice of Exercise.

2.2 NET EXERCISE. If during the Exercise Period, the issuance of the Exercise
Shares to the Holder is not covered by the registration statement on Form S-3
(File No. 333-205704) or any other effective registration statement under the
Securities Act of 1933, as amended, and the fair market value of one share of
the Common Stock is greater than the Exercise Price (at the date of calculation
as set forth below), the Company shall be permitted to satisfy its obligation to
issue the shares to be issued on exercise of this Warrant by issuing to the
Holder, and the Holder shall be permitted to exercise all or part of this
Warrant by electing to receive, shares equal to the value (as determined below)
of this Warrant (or the portion thereof being canceled), in lieu of paying the
Exercise Price in immediately available funds. Upon delivery of a properly
endorsed Notice of Exercise, the Company shall issue to the Holder a number of
shares of Common Stock computed using the following formula:

 

X = Y (A–B)      A

 

Where   X   =    the number of shares of Common Stock to be issued to the Holder
  Y   =    the number of shares of Common Stock for which the Warrant is then
being exercised if such exercise were by means of a cash exercise rather than a
cashless exercise   A   =    the last Weighted Average Price immediately
preceding the time of delivery of the Notice of Exercise giving rise to the
applicable “cashless exercise”, as set forth in the applicable Notice of
Exercise (to clarify, the “last Weighted Average Price” will be the last
Weighted Average Price as calculated over an entire Trading Day such that, in
the event that this Warrant is exercised at a time that the Principal Market is
open, the prior Trading Day’s Weighted Average Price shall be used in this
calculation)   B   =    Exercise Price in effect at the time of exercise

If Exercise Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Exercise Shares shall take on the registered characteristics of the
Warrants being exercised. The Company agrees not to take any position contrary
to this Section 2.2, subject to any change in applicable law, regulation or
guidance.

2.3 ISSUANCE OF NEW WARRANTS. Upon any partial exercise of this Warrant, the
Company, at its expense, will, upon the written request of the Holder and upon
surrender of this Warrant, forthwith and, in any event within five Trading Days
after the surrender of this Warrant, issue and deliver to the Holder a new
warrant or warrants of like tenor, registered in the name of the Holder,
exercisable, in the aggregate, for the balance of the number of shares of Common
Stock remaining available for purchase under this Warrant.

 

26



--------------------------------------------------------------------------------

2.4 EXERCISE LIMITATIONS; HOLDER’S RESTRICTIONS.

(a) Notwithstanding anything herein to the contrary, the Company shall not
effect any exercise of the Company Warrants, and the Holder shall not have the
right to exercise any portion of its Warrant, to the extent that, after giving
effect to an attempted exercise, such Holder (together with such Holder’s
Affiliates, and any other Person whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act and the applicable rules and regulations of the Commission,
including any “group” of which the Holder is a member (such Persons,
“Attribution Parties”)) would beneficially own a number of shares of Common
Stock in excess of the Beneficial Ownership Limitation (as defined below).

(b) For purposes of the foregoing sentence, the aggregate number of shares of
Common Stock beneficially owned by such Holder and its Attribution Parties shall
include the number of shares of Common Stock issuable upon exercise of the
Company Warrants with respect to which the determination of such sentence is
being made, but shall exclude the number of shares of Common Stock which are
issuable upon (A) exercise of the remaining, unexercised portion of any Company
Warrants beneficially owned by such Holder or any of its Attribution Parties,
and (B) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by such Holder or any of its
Attribution Parties (including, without limitation, any convertible notes,
convertible stock or warrants) that are subject to a limitation on conversion or
exercise analogous to the limitation contained herein. Except as set forth in
the preceding sentence, for purposes of this Section 2.4, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
applicable rules and regulations promulgated thereunder. In addition, for
purposes hereof, “group” has the meaning set forth in Section 13(d) of the
Exchange Act and the applicable rules and regulations promulgated thereunder.

(c) To the extent that the limitation contained in this Section 2.4 applies, the
determination of whether the Warrant may be exercised (in relation to other
securities owned by the Holder together with any Attribution Parties) and of
which portion of its Warrant may be exercised shall be in the sole discretion of
the Holder and the submission of a Notice of Exercise shall be deemed to be such
Holder’s determination of whether the Warrant may be exercised (in relation to
other securities owned by such Holder together with any Attribution Parties) and
what portion of the Warrant is exercisable, in each case subject to the
Beneficial Ownership Limitation. For purposes of this Section 2.4, in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent public filing with the Securities and Exchange Commission,
as the case may be, (y) a more recent public announcement by the Company or
(z) a more recent notice by the Company or the Transfer Agent to the Holder
setting forth the number of shares of Common Stock then outstanding. For any
reason at any time, upon the written or oral request of a Holder (which may be
by email), the Company shall, within two (2) business days of such request,
confirm orally and in writing to such Holder (which may be via email) the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
any actual conversion or exercise of securities of the Company, including shares
of the Company’s Series B Preferred Stock, by such Holder or its Attribution
Parties since the date as of which such number of outstanding shares of Common
Stock was last publicly reported or confirmed to the Holder.

(d) The “Beneficial Ownership Limitation” shall be 4.99% of the number of shares
of the Common Stock outstanding immediately after giving effect to the issuance
of shares of Common Stock pursuant to any exercise of Company Warrants held by
the applicable Holder (to the extent permitted pursuant to this Section 2.4).
The Holder, upon not less than 61 days’ prior notice to the Company, may
increase or decrease the Beneficial Ownership Limitation provisions of this
Section 2.4 applicable to this Warrant provided that the Beneficial Ownership
Limitation in no event exceeds 9.99% of the number of shares of

 

27



--------------------------------------------------------------------------------

the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon the exercise of any Company Warrants held by the
Holder and the provisions of this Section shall continue to apply. Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company and shall only be effective with respect to such
Holder. The provisions of this Section 2.4 shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.

3. COVENANTS OF THE COMPANY.

3.1 COVENANTS AS TO EXERCISE SHARES. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof.

The Company further covenants and agrees that the Company will at all times
during the Exercise Period, have authorized and reserved, free from preemptive
rights, a sufficient number of shares of Common Stock to provide for the
exercise of the rights represented by this Warrant. If at any time during the
Exercise Period the number of authorized but unissued shares of Common Stock
shall not be sufficient to permit exercise of this Warrant, the Company will
take such corporate action as may, in the opinion of its counsel, be necessary
to increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purposes.

3.2 NO IMPAIRMENT. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, and will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all such action as may be necessary or appropriate in order to
protect the exercise rights of the Holder against impairment.

3.3 NOTICES OF RECORD DATE AND CERTAIN OTHER EVENTS. In the event of any taking
by the Company of a record of the holders of any class of securities for the
purpose of determining the holders thereof who are entitled to receive any
dividend or other distribution, the Company shall provide to the Holder, at
least ten (10) days prior to the date on which any such record is to be taken
for the purpose of such dividend or distribution, a notice specifying such date.
In the event of any voluntary dissolution, liquidation or winding up of the
Company, the Company shall provide to the Holder, at least ten (10) days prior
to the date of the occurrence of any such event, a notice specifying such date.
In the event the Company authorizes or approves, enters into any agreement
contemplating, or solicits stockholder approval for any Fundamental Transaction,
as defined in Section 4.3 below, the Company shall provide to the Holder, at
least ten (10) days prior to the date of the occurrence of such Fundamental
Transaction, a notice specifying such date. Notwithstanding the foregoing, the
failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice. To the
extent that any notice provided in this Warrant constitutes, or contains,
material, non-public information regarding the Company or any of the
subsidiaries of the Company, the Company shall simultaneously file such notice
with the Commission pursuant to a Current Report on Form 8-K. The Holder shall
remain entitled to exercise this Warrant during the period commencing on the
date of such notice to the effective date of the event triggering such notice
except as may otherwise be expressly set forth herein.

 

28



--------------------------------------------------------------------------------

4. ADJUSTMENT OF EXERCISE PRICE AND EXERCISE SHARES.

4.1 STOCK DIVIDENDS AND STOCK SPLITS. If the Company, at any time while this
Warrant is outstanding, (a) pays a stock dividend or otherwise makes a
distribution or distributions with respect to any class of capital stock that is
payable in shares of Common Stock; (b) subdivides outstanding shares of Common
Stock into a larger number of shares; or (c) combines (including by way of a
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, then the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding any treasury
shares of the Company) outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event (excluding any treasury shares of the Company). Any
adjustment made pursuant to this Section 4.1 shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision or combination.

4.2 ADJUSTMENT OF EXERCISE PRICE. If the Exercise Price in effect on
November 23, 2016 exceeds eighty-five percent (85%) of the average of the
forty-five (45) lowest Weighted Average Prices of the Common Stock during the
period commencing on August 30, 2016 and ending on, and including, November 23,
2016 (as adjusted for stock splits, stock dividends, recapitalizations,
reorganizations, reclassification, combinations, reverse stock splits or other
similar events during such period) (the “Adjusted Exercise Price”), then as of
November 23, 2016 (a) the Exercise Price hereunder shall be reset to equal the
Adjusted Exercise Price and shall be further subject to adjustment as provided
herein, and (b) the number of Exercise Shares for which this Warrant may be
exercised shall be reset to equal the Adjusted Exercise Shares Amount and shall
be further subject to adjustment as provided herein.

4.3 FUNDAMENTAL TRANSACTION. If, at any time while this Warrant is outstanding,
(a) the Company effects any merger or consolidation of the Company with or into
another Person (other than a merger in which the Company is the surviving or
continuing entity and its Common Stock is not exchanged for or converted into
other securities, cash or property), (b) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (c) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which all of the Common Stock is
exchanged for or converted into other securities, cash or property, or (d) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant (other than as a result of a dividend, subdivision or
combination covered by Section 4.1 above) to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a “Fundamental Transaction”), then, upon any subsequent
exercise of this Warrant the Holder shall have the right to receive, in lieu of
the right to receive Exercise Shares, for each Exercise Share that would have
been issuable upon such conversion immediately prior to the occurrence of such
Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one share of Common Stock (the “Alternate
Consideration”). For purposes of any such subsequent conversion, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall adjust the Exercise Price in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent any portion of the Company Warrants remain
outstanding following a Fundamental Transaction, the Company shall cause any
successor entity in a Fundamental Transaction in which the Company is not the
survivor (the “Successor Entity”) to assume

 

29



--------------------------------------------------------------------------------

in writing all of the obligations of the Company under the Company Warrants in
accordance with the provisions of this Section 4.3 pursuant to written
agreements in customary form and, to the extent necessary to effectuate the
foregoing provisions, shall cause any Successor Entity in such Fundamental
Transaction to execute new Warrants with the same terms and conditions
consistent with the foregoing provisions and evidencing the Holders’ right to
exercise such warrants into Alternate Consideration. The terms of any agreement
to which the Company is a party and pursuant to which a Fundamental Transaction
is effected shall include terms requiring any such Successor Entity to comply
with the provisions of this Section 4.3 and insuring that the Company Warrants
(or any such replacement security) will be similarly adjusted upon any
subsequent transaction analogous to a Fundamental Transaction. The Company shall
cause to be delivered to each Holder, at its last address as it shall appear
upon the stock books of the Company, written notice of any Fundamental
Transaction at least 20 calendar days prior to the date on which such
Fundamental Transaction is expected to become effective or close.

4.4 CALCULATIONS. Upon the occurrence of each adjustment pursuant to this
Section 4, the Company at its expense will, at the written request of the
Holder, promptly compute such adjustment in accordance with the terms of this
Warrant and prepare a certificate setting forth such adjustment, including a
statement of the adjusted Exercise Price and adjusted number or type of Exercise
Shares or other securities issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Transfer Agent.

5. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.

6. NO STOCKHOLDER RIGHTS. Other than as provided in Section 3.3 or otherwise
herein, the Holder, solely in such Holder’s capacity as a holder of this
Warrant, shall not be entitled to vote or receive dividends or be deemed the
holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Holder’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Exercise Shares which such Holder is then entitled
to receive upon the due exercise of this Warrant, except as expressly set forth
in Section 4. In addition, nothing contained in this Warrant shall be construed
as imposing any liabilities on the Holder to purchase any securities (upon
exercise of this Warrant or otherwise) or as a stockholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company.

7. TRANSFER OF WARRANT. Subject to compliance with any applicable laws, this
Warrant and all rights hereunder are transferable, by the Holder in person or by
duly authorized attorney, upon delivery of this Warrant and the form of
assignment attached hereto to any transferee designated by Holder. If this
Warrant is to be transferred, the Holder shall surrender this Warrant to the
Company or its designated agent, whereupon the Company or its agent, as
applicable, will forthwith issue and deliver upon the order of the Holder a new
Warrant (in accordance with Section 2.3), registered as the Holder may request,
representing the right to purchase the number of Exercise Shares being
transferred by the Holder and, if less then the total number of Exercise Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 2.3) to the Holder representing the right to purchase the number of
Exercise Shares not being transferred.

 

30



--------------------------------------------------------------------------------

8. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof but which shall in no event
include the posting of any bond), issue a new Warrant of like denomination and
tenor as this Warrant so lost, stolen, mutilated or destroyed.

9. DISPUTE. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Exercise Shares, the Company shall
promptly issue to the Holder the number of Exercise Shares that are not disputed
and resolve such dispute in accordance with this Section 9. In the case of a
dispute as to the determination of the Exercise Price or the arithmetic
calculation of the Exercise Shares, the Company shall provide notice to the
Holder of the disputed determinations or arithmetic calculations within two
Trading Days of receipt of the Notice of Exercise giving rise to such dispute,
as the case may be. If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Exercise Shares within
three Trading Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within three Trading
Days, submit (a) the disputed determination of the Exercise Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Exercise Shares to
the Company’s independent, outside accountant. The Company shall cause at its
expense the investment bank or the accountant, as the case may be, to perform
the determinations or calculations and notify the Company and the Holder of the
results no later than ten Trading Days from the time it receives the disputed
determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

10. NOTICES, ETC. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next Trading
Day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address listed on the signature page hereto and to Holder at the address
appearing on the books of the Company or at such other address as the Company or
Holder may designate by ten (10) days advance written notice to the other
parties hereto.

11. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

12. GOVERNING LAW; WAIVER OF JURY TRIAL. This Warrant shall be governed by, and
construed in accordance with, the laws of the State of New York. The Holder and
the Company hereby submit to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated thereby. The Holder and the Company irrevocably and unconditionally
waive any objection to the laying of venue of any suit or proceeding arising out
of or relating to this Warrant in Federal and state courts in the Borough of
Manhattan in The City of New York and irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such suit or proceeding
in any such court has been brought in an inconvenient forum. EACH OF THE COMPANY
AND THE HOLDER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.

 

31



--------------------------------------------------------------------------------

13. AMENDMENT OR WAIVER. Any term of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the Holder. The
Company shall give prompt written notice to the Holder of any amendment hereof
or waiver hereunder that was effected without the Holder’s written consent. No
waivers of any term, condition or provision of this Warrant, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first above indicated.

 

PROVECTUS BIOPHARMACEUTICALS, INC. By:  

 

  Name:   Title:   7327 Oak Ridge Highway   Knoxville, TN 37931



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: PROVECTUS BIOPHARMACEUTICALS, INC.

(1) The undersigned hereby elects to purchase Exercise Shares of the Company
pursuant to the terms of the attached Warrant (only if exercised in full), and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any. By executing this notice, the undersigned
Holder represents that it has complied with the Holder’s exercise limitations
set forth in Section 2.4 of the Warrant.

(2) Payment shall take the form of (check applicable box):

¨  in lawful money of the United States; or

¨  if permitted, the cancellation of such number of Exercise Shares as is
necessary, in accordance with the formula set forth in Section 2.2 of the
Warrant, to exercise the Warrant with respect to the maximum number of Exercise
Shares purchasable pursuant to the cashless exercise procedure set forth in
Section 2.2.

(3) Please issue a certificate or certificates representing said Exercise Shares
in the name of the undersigned or in such other name as is specified below:

 

  

 

  

The Exercise Shares shall be delivered to the following DWAC Account Number or
by physical delivery of a certificate to:

 

  

 

     

 

     

 

     

 

  

 

[SIGNATURE OF HOLDER]     Name of Investing Entity:    

 

    Signature of Authorized Signatory of Investing Entity:    

 

    Name of Authorized Signatory:    

 

    Title of Authorized Signatory:    

 

   

Date:  

 

   

 

34



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, [                    ] all of or [                ] shares
of the foregoing Warrant and all rights evidenced thereby are hereby assigned to

 

 

  whose address is

 

 

  .

 

 

 

  Dated:                     , Holder’s Signature:  

 

Holder’s Address:  

 

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.